Citation Nr: 1315919	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-27 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for retinopathy, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as due to herbicide exposure.  

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a higher initial disability rating for bilateral hearing loss, evaluated as 10 percent disabling from June 27, 2006 to October 15, 2008, and as 30 percent disabling from October 16, 2008, forward.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2006, May 2007, July 2007, November 2008, and June 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2006 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from August 16, 2005, the date the claim for service connection was received.  The Veteran filed a timely NOD as to the initial rating assigned, and in a July 2007 rating decision, the RO granted an increased disability rating of 50 percent, effective from August 16, 2005.  However, the RO did not issue a Statement of the Case (SOC).  Normally, this would prompt a remand to satisfy procedural due process under Manlincon v. West, 12 Vet. App. 238 (1999).  However, in July 2009, the Veteran submitted a statement which the RO interpreted as a claim for an increased rating for PTSD.  The RO denied the claim in a September 2009 rating decision and continued the denial in a June 2010 SOC.  

Since the RO addressed the issue of a disability rating in excess of 50 percent for PTSD in the June 2010 SOC, the Board finds that any error in procedure in this claim has not resulted in prejudice to the Veteran in this case, and that a remand under Manlincon is not necessary.  The Board has recharacterized the issue as it appears on the first page of this decision (as an initial disability rating claim), and notes that the May 2006 rating decision is the subject of the appeal as to the disability rating for PTSD.    

Next, in a May 2007 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial 10 percent disability rating, effective from June 27, 2006.  The Veteran filed a timely NOD as to the initial rating assigned in July 2007, and the RO issued an SOC in August 2008 continuing the initial 10 percent rating.  The Veteran filed a timely substantive appeal as to the initial rating assigned.  In a November 2008 rating decision, the RO granted an increased disability rating of 30 percent for bilateral hearing loss, effective from October 16, 2008.  In July 2009, the Veteran submitted a claim for an increased rating for his bilateral hearing loss.  The RO treated this as a new claim, which it denied in a September 2009 rating decision.  The Veteran filed a timely NOD, and, following issuance of an SOC in June 2010, a timely substantive appeal.  As above, the filing of the NOD in July 2007 initiated the appeals process, and the May 2007 and November 2008 rating decisions are the subject of this appeal.  Therefore, the issue of the disability rating for bilateral hearing loss has been characterized as an initial disability rating claim, as it appears on the first page of this decision.    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  A January 2002 rating decision denied reopening of a claim for service connection for malaria, finding no new and material evidence that demonstrated a nexus between the post-service residuals of malaria and active service; the Veteran did not file a timely notice of disagreement.  

2.  The evidence associated with the claims file subsequent to the January 2002 rating decision does not relate to an unestablished fact necessary to establish the claim, so does not raise a reasonable possibility of substantiating a claim for service connection for malaria.

3.  A May 2007 rating decision denied service connection for diabetes mellitus, finding no evidence that demonstrated a nexus between the current diabetes mellitus and active service; the Veteran did not file a timely notice of disagreement.  

4.  The evidence associated with the claims file subsequent to the May 2007 rating decision does not relate to an unestablished fact necessary to establish the claim, so does not raise a reasonable possibility of substantiating a claim for service connection for diabetes mellitus.

5.  The Veteran was not exposed to herbicides during active service.

6.  The claimed conditions (retinopathy and peripheral neuropathy) are not presumptively associated with herbicide exposure.

7.  The Veteran did not incur an injury or disease manifesting in retinopathy or peripheral neuropathy during active service.

8.  Symptoms of retinopathy and peripheral neuropathy were not unremitting in service.

9.  Symptoms of retinopathy and peripheral neuropathy have not been unremitting since service separation.

10.  The Veteran's retinopathy and peripheral neuropathy are not related to a service-connected disability.  

11.  Throughout the initial rating period, the Veteran's PTSD was productive of complaints including occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, disturbances of motivation and mood, hypervigilance, irritability, panic attacks more than once a week, memory impairment, social isolation, nightmares, and difficulty establishing and maintaining effective work and social relationships.

12.  For the initial rating period prior to October 16, 2008, audiometric testing has revealed, at worst, an average puretone threshold of 60 and 96 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 88 and 36 percent speech recognition in the left ear.

13.  For the rating period from October 16, 2008, audiometric testing has revealed, at worst, an average puretone threshold of 70 and 82 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 95 and 16 percent speech recognition in the left ear.

14.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied reopening of the claim for service connection for malaria, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the January 2002 rating decision is not new and material to reopen the claim of entitlement to service connection for malaria.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The May 2007 rating decision, which denied service connection for diabetes mellitus, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

4.  The evidence received subsequent to the May 2007 rating decision is not new and material to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

5.  The criteria for service connection for retinopathy have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

6.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

7.  The criteria for entitlement to an initial schedular evaluation in excess of 50 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2012).

8.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met for the period prior to October 16, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).

9.  The criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met for the period from October 16, 2008, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).

10.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether Reopening the Malaria and Diabetes Mellitus Claims
 
In February 1961, the Veteran filed an initial claim for service connection for malaria.  The claim was denied in a June 1961 rating decision, which found that there was no evidence of treatment or diagnosis of malaria during service or of a nexus between any current diagnosis or residuals and active service.  The Veteran did not file a timely notice of disagreement (NOD); consequently, the June 1961 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In February 2001, the Veteran filed a request to reopen the claim of entitlement to service connection for malaria.  The RO denied reopening of the claim in a January 2002 rating decision.  The Veteran did not file a timely NOD; consequently, the January 2002 rating decision became final.  Id.  

In July 2006, the Veteran filed another request to reopen the claim of entitlement to service connection for malaria, as well as an initial claim for service connection for diabetes mellitus.  In the May 2007 rating decision that is the subject of the instant appeal, the RO denied reopening of the malaria claim, finding that no new and material evidence had been received.  The RO also denied service connection for diabetes mellitus, finding no evidence of a nexus between diabetes and active service, including no evidence of exposure to herbicides during active service.  The Veteran did not file a timely NOD as to the denial of service connection for diabetes mellitus; consequently, the May 2007 rating decision became final as to the denial of service connection for diabetes mellitus.  Id.

In September 2008, the Veteran filed a request to reopen the claim of entitlement to service connection for diabetes mellitus.  In the June 2009 rating decision that is the subject of the instant appeal, the RO denied reopening of the claim, finding that no new and material evidence had been received.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's malaria and diabetes mellitus claims is whether new and material evidence has been received to reopen the claims of entitlement to service connection for malaria and diabetes mellitus.  The Board must make an independent determination in this regard.     

As noted above, in the May 2007 and June 2009 rating decisions on appeal, the RO found that new and material evidence had not been received and denied reopening of the claims.  Notwithstanding the fact that the RO denied reopening of the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final January 2002 rating decision denying service connection for malaria included service treatment records, statements from the Veteran, and a post-service medical certificate from a private physician.  The service treatment records were negative for any history, complaints, symptoms, findings, treatment, or diagnosis of malaria, including the October 1952 separation examination report.  

A June 1961 medical certificate from Dr. G. stated that the doctor saw the Veteran in July 1953 (nine months after service separation) for complaints of chills and fever, which the doctor said were probably due to an old infection of malaria.  However, none of the records showed a relationship between malaria and active service.  

Based on this evidence, the RO denied service connection for malaria, finding no evidence of a nexus between malaria and active service.  

Evidence added to the record since the time of the last final denial in January 2002 includes additional post-service treatment records and statements of the Veteran.  VA treatment notes from 2003 indicate the Veteran complained of leg cramps and was prescribed quinine, which is a drug previously used to treat leg cramps, as well as malaria.  In a May 2007 VA treatment note, a VA clinician indicates the Veteran had a recent return bout of his malaria, and that his primary care physician (a private physician) had prescribed quinine sulfate.  Private treatment records of the primary care physician, Dr. D., from April 2007 indicate the Veteran had a fever and chills, noted to be the same symptoms as he had with malaria, and that his leg cramps had returned as well.  Dr. D. prescribed quinine.     

While the post-service VA and private treatment records received since the last final 2002 denial show that the Veteran had malaria at some point in the past, they do not tend to demonstrate a nexus between the more current episodes of malaria and any in-service event, injury, or disease.  

The evidence added to the record since the previous January 2002 denial of the malaria claim does not constitute new and material evidence.  Although the evidence is new, in that it was not associated with the claims file prior to the last final denial in January 2002, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim - that the Veteran has a current disability that was caused by an event, injury, or disease during active service - and does not raise a reasonable possibility of substantiating the claim for service connection for malaria.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have not been satisfied, and the claim for service connection for malaria cannot be reopened.  

Likewise, the Board finds that the claim for service connection for diabetes mellitus cannot be reopened.  The evidence of record at the time of the last final May 2007 rating decision denying service connection for diabetes mellitus included service treatment records, statements from the Veteran, and post-service VA and private treatment records.  A December 2006 PIES response indicated there was no record of exposure to herbicides during active service.  The service treatment records were negative for any history, complaints, symptoms, findings, treatment, or diagnosis of diabetes mellitus, including the October 1952 separation examination report.  Post-service medical records showed treatment for diabetes as early as 1998.  However, none of the records showed either exposure to herbicides during active service or a relationship between diabetes mellitus and active service.  Based on this evidence, the RO denied service connection for diabetes mellitus, finding no evidence of either herbicide exposure in service or a nexus between diabetes mellitus and active service.  

Evidence added to the record since the time of the last final denial in May 2007 includes additional post-service treatment records and statements of the Veteran.  A March 1997 private treatment note indicates the Veteran was diagnosed with diabetes mellitus approximately 25 years prior, placing its inception around 1972, still 20 years after service separation.  Another 2006 private treatment note includes a history of diabetes for 25 plus years, also placing its inception well after service separation.  

The evidence added to the record since the previous May 2007 denial of the diabetes mellitus claim does not constitute new and material evidence.  Although the evidence is new, in that it was not associated with the claims file prior to the last final denial in May 2007, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim - that the Veteran's current diabetes mellitus is related to an event, injury, or disease during active service, or that he was exposed to herbicides during active service - and does not raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have not been satisfied, and the claim for service connection for diabetes mellitus cannot be reopened.  

Service Connection for Retinopathy and 
Peripheral Neuropathy of the Upper and Lower Extremities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.    

The claimed conditions at issue are not among the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).  Note 2 of this regulation states that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

In addition, effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served in Korea.  Specifically, the presumption applies to veterans who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has current diagnoses of retinopathy and peripheral neuropathy of the bilateral upper and lower extremities that are related to herbicide exposure during active service.  

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to herbicides during active service.  Although his DD Form 214 shows that he served in Korea and received a Combat Infantryman Badge, he did not have service in Korea at any time during the regulatory period between April 1, 1968, and August 31, 1971.  Indeed, his period of active service was from November 1949 to October 1952.  Further, the Board finds that the evidence demonstrates that the Veteran was not exposed to herbicides in service elsewhere during service.  In a December 2006 response to VA's request for documents showing exposure to herbicides, the National Personnel Records Center (NPRC) stated that there was no evidence in his file to substantiate any such exposure.  

Moreover, and most importantly, the Veteran himself has made no specific contentions regarding exposure to herbicides (e.g., locations, evidence of herbicide use in the areas he served, etc.).  The Veteran's own statements are very unclear on this point. 

Moreover, because the Veteran's claimed conditions of retinopathy and peripheral neuropathy are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  In this regard, the Board notes that the weight of the evidence is against a finding that peripheral neuropathy manifested within within weeks or months of herbicide exposure and resolved within two years of such exposure, as there is no documentation of findings or diagnosis of peripheral neuropathy for many years after service separation, as explained below.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims on a direct basis.  See Combee, 34 F.3d at 1043-1044.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during active service, and that the weight of the evidence demonstrates that symptoms of retinopathy and peripheral neuropathy were not unremitting in service.  The October 1952 separation examination report is negative for any eye or neurological problems, nor is there any mention of eye or neurological problems in the service treatment records.  In short, there are no complaints, symptoms, findings, history, diagnoses, or treatment of retinopathy or peripheral neuropathy during active service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of retinopathy and peripheral neuropathy have not been unremitting since separation from active service in October 1952.  Following service separation in October 1952, the evidence of record does not show any complaints, diagnosis, or treatment for retinopathy until July 1998, when VA treatment records show that the Veteran suffered a retinal hemorrhage six month prior.  The evidence of record does not show any complaints, diagnosis, or treatment for peripheral neuropathy until February 2004, when private treatment records list diabetes mellitus type II, well controlled with retinopathy and peripheral neuropathy among the Veteran's diagnoses.  The absence of post-service complaints, findings, diagnosis, or treatment for 46 years (52 years in the case of peripheral neuropathy) after service separation until 1998 is one factor that tends to weigh against a finding of unremitting symptoms of retinopathy and peripheral neuropathy after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence demonstrating that retinopathy and peripheral neuropathy have not been unremitting since service separation includes a negative March 1961 VA examination report.  The Veteran's lack of reporting any symptoms of retinopathy or peripheral neuropathy at an examination during which he reported many other symptoms he believed to be related to service is highly probative evidence against his claim.   

The Veteran does not contend that he has had retinopathy or peripheral neuropathy since active service.  However, to the extent that his more recent assertions made as part of the current compensation claim can be interpreted as a contention of symptoms of retinopathy or peripheral neuropathy since separation from service in October 1952, the Board finds that, while the Veteran is competent to report the onset of observable symptoms caused by retinopathy and peripheral neuropathy, his recent report of unremitting retinopathy and peripheral neuropathy symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to unremitting retinopathy and peripheral neuropathy symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any complaints, findings or diagnoses of retinopathy and peripheral neuropathy, the lack of any post-service documentation of treatment or diagnoses of either disability until at least 1998, and the Veteran's claims for service connection for multiple other disabilities in February 1961, February 2001, August 2005, July 2006, and September 2006 with no mention of any retinopathy or peripheral neuropathy symptoms. 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in February 1961, February 2001, August 2005, July 2006, and September 2006, but did not mention any symptoms of retinopathy or peripheral neuropathy at that time.  

This suggests to the Board that there was no pertinent retinopathy or peripheral neuropathy symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the Veteran demonstrated that he understood the procedure for filing a claims for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for retinopathy and peripheral neuropathy, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did incur retinopathy or peripheral neuropathy in service, or the lack of retinopathy and peripheral neuropathy symptomatology at the time he filed the claims, or both.

Regarding the Veteran's statements as to the cause of the current retinopathy and peripheral neuropathy, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the causes of the Veteran's retinopathy and peripheral neuropathy involve complex medical etiological questions because they deals with the origin and progression of the Veteran's ophthalmological, neurological, and endocrine systems and disorders of such internal and complex disease process (retinopathy and peripheral neuropathy) are diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of retinopathy and peripheral neuropathy that he experienced at any time, but is not competent to opine on whether there is a link between the current retinopathy or peripheral neuropathy and herbicide exposure, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the relationship between his retinopathy and peripheral neuropathy and herbicide exposure.     

The Board notes that the VA and private treatment records indicate that the Veteran's current retinopathy and peripheral neuropathy are secondary to his diabetes mellitus.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.  However, as the Veteran does not have service connection for diabetes mellitus, service connection for retinopathy and peripheral neuropathy cannot be granted as secondary to diabetes mellitus as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  Moreover, the Veteran has not contended that his retinopathy and peripheral neuropathy are related to any other service-connected disability.     
  
Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current retinopathy and peripheral neuropathy and his military service or to a service-connected disability, including no credible evidence of either a relevant in-service disease or injury, unremitting symptoms of retinopathy and peripheral neuropathy during active service, or unremitting symptomatology of retinopathy and peripheral neuropathy, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for retinopathy and peripheral neuropathy, and outweighs the Veteran's more recent contentions regarding in-service unremitting retinopathy and peripheral neuropathy symptoms and post-service retinopathy and peripheral neuropathy symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.      

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

PTSD Initial Disability Rating Analysis

The Veteran is in receipt of a 50 percent disability rating for his service-connected PTSD for the entire initial disability rating period on appeal.  He, including through his representative, contends that that his PTSD symptoms are so severe that they render him unable to work, and that, thus, his PTSD warrants an initial rating higher than 50 percent.  

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for an initial disability rating for PTSD in excess of 50 percent were not met for any part of the rating period on appeal.  

Throughout the rating period on appeal, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as (for example only) depressed mood, disturbances of motivation and mood, hypervigilance, irritability, panic attacks more than once a week, memory impairment, social isolation, nightmares, and difficulty establishing and maintaining effective work and social relationships.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher, 70 percent, evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the initial rating period on appeal, VA treatment notes show that the Veteran underwent an initial psychiatric assessment in July 2005.  He reported that he had been married for 34 years.  He had not seen his two daughters from a previous marriage for 18 to 20 years, as they blamed his current wife for his divorce from their mother.  However, he had three step-children he said he was very close to, and one son, in particular, spent a lot of time with him and his wife.  The Veteran expressed feelings of depression, stating that he sometimes felt like crying for no reason.  He also had nightmares about combat, and was easily startled by loud noises.  He stated he did not have many friends and did not associate with people very often.  He reported that he felt compelled to retire from his job in July 2004 after he suffered a significant fall that involved a punctured lung and fractured ribs, providing evidence against the claim that it was his PTSD that caused him to stop working.     

The Veteran denied suicidal ideation in the past few years.  He stated he did not have many leisure or recreational activities, although he did walk in the mornings.  He also said he went to church when asked what gave him purpose and meaning in life.  The VA clinician observed that the Veteran was well-groomed, cooperative, depressed, that his affect was congruent to his mood, speech was normal with normal rate, memory was intact, cognitive functioning was good, there was no homicidal or suicidal ideation, judgment was intact, and insight was moderate, all points providing evidence against this claim. 

The VA clinician, in July 2005, diagnosed PTSD and dysthymia, as well as rule out major depression without psychosis or active suicidal ideation.  The GAF score was 55, which reflects moderate symptoms.  Notably, many of the symptoms reflected by a GAF score of 55 are not recorded in the VA clinician's report.  For example, the Veteran had normal speech and did not report any panic attacks.  However, he did report having few friends.   

This report provides highly probative evidence against this claim, as it does not show symptoms of a severity so as to warrant an initial rating greater than 50 percent.  Specifically, it does not show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms.  The Veteran's unemployment was attributed to a significant fall that resulted in medical problems rather than to his PTSD.  Moreover, the initial 50 percent disability rating adequately accounts for the Veteran's degree of social impairment.  Although he had few friends, he stated he had close relationships with his current wife and step-children.  His speech was normal; he was well-groomed; and he denied homicidal or suicidal thoughts or ideation.  Further, a GAF score of 55 represents moderate symptoms that are commensurate with the currently assigned 50 percent disability rating.  In sum, the July 2005 psychiatric assessment findings weigh against a rating greater than 50 percent for service-connected PTSD. 

In January 2006, the Veteran reported increasing anger problems, although he did not report any episodes of violence.  He said that he had been having more frequent arguments with his wife, and that a lot of it was his fault.  The VA clinician noted PTSD symptoms of nightmares, anger, isolation, mood swings, and a sense of loss of meaning.  The clinician further noted that the Veteran was polite, cooperative, linear, his affect was constricted, insight was spotty, judgment was adequate, he had good grooming and hygiene, he was attentive, and cognitive functioning was grossly intact.  The VA clinician assigned a GAF score of 51, still reflecting moderate symptoms.  

While the January 2006 VA treatment note indicates a slight worsening of PTSD symptoms, particularly anger, it does not support a disability rating in excess of 50 percent.  The Veteran did not report any episodes of violence, and even took responsibility for his feelings of anger, suggesting impaired impulse control was not present among his symptoms.  Moreover, the GAF score remained similar to that assigned in July 2005, reflecting symptoms commensurate with the currently assigned 50 percent rating.  

The Veteran was afforded a VA examination in March 2006.  He reported that his current income was from a mobile home park, which he owned, and Social Security benefits.  He said he had nightmares four or five nights per week, and had trouble falling asleep for about one hour after the nightmares.  He also stated that, after a nightmare, he walked around the house to ensure that all the doors and windows were locked.  He reported flashbacks approximately two times per month, which lasted five to fifteen minutes.  He had intrusive distressing thoughts on an almost daily basis during which he thought about his personal losses in the military.  Triggers included any type of sudden loud noise, cars backfiring, fireworks, or gunshots.  The Veteran stated he was detached and estranged from others and had never felt close to anyone since his military experience.  He had no complaints regarding concentration and focus, but reported significant difficulty with irritability and anger, specifically verbal aggression.  He also reported hypervigilance, particularly in public places.  He felt depressed on a daily basis.  He again stated that he retired from his job in 2004 due to the significant fall and a subsequent lack of physical stamina, weighing against his current statements made in the context of the current claim that he is unable to work due to his PTSD.  Moreover, he said he checked on his mobile home park once a day, also probative evidence against his current claim.  

The March 2006 VA examiner observed that the Veteran had good hygiene and grooming, he was alert and oriented to person, place, and time, he was cooperative, affect was full range and appropriate, speech was normal rate, volume, and quantity, associations were logical, stream of thought was unremarkable for being circumstantial or tangential, there was no suicidal or homicidal ideation, no hallucinations or delusions, concentration and memory were grossly intact, and insight and judgment were good - all observations weighing against a finding of a disability rating in excess of 50 percent.  The VA examiner concluded that the Veteran's PTSD and depression were moderate in severity, assigning a GAF score between 55 and 60, again reflecting moderate symptoms commensurate with the currently assigned 50 percent disability rating.   

In June 2006, the Veteran reported that a friend was helping him learn how to use his new computer.  He also reported suicidal ideation every once in awhile, when his wife was "on his back."  The VA clinician observed that the Veteran was polite, cooperative, sincere, candid, somewhat needy, affect was sad, insight was spotty, judgment was okay, cognitive functioning was grossly intact, grooming and dress were good, and the Veteran had very good rapport.  The VA clinician assessed severe chronic PTSD, noting that, while the Veteran benefitted from medication, marital discord kept depression and other symptoms at a higher level.  A GAF score of 52 was assigned, however, reflecting ongoing moderate symptoms.  The VA clinician noted that the GAF score was based largely on situational stressors.    

The following month, in July 2006, the Veteran reported feeling better.  He stated he was not having as many nightmares and not waking up in cold sweats.  In addition, his relationship with his wife had been better lately.  He also stated he had been walking more, and he said he had not had any suicidal ideation for months.  The VA clinician observed that the Veteran was pleasant, polite, cooperative, sincere, overly inclusive of details, occasionally circumstantial, chatty, had spotty insight, adequate judgment, neutral affect, cognitive function unchanged, and was fully oriented.  The clinician assigned a GAF score of 54, slightly higher than the month prior.  

The VA treatment notes from June and July 2006 do not warrant a disability rating in excess of 50 percent, as they do not demonstrate occupational and social impairment with deficiencies in most areas.  While the Veteran reported increasing marital discord in June 2006, he stated the relationship had improved by July 2006.  Moreover, while he reported occasional suicidal ideation in June 2006, he stated that he had not had suicidal ideation for months at the July 2006 follow-up visit.  Further, his GAF score remained in the moderate symptom range.      

In an April 2006 letter, the Veteran's private primary care physician, Dr. D., stated that the Veteran was completely and permanently disabled from all occupations due to a combination of severe heart disease and debilitating psychiatric issues.  Dr. D. wrote another letter in December 2008, attributing the Veteran's unemployment to debilitating psychiatric issues alone.  Dr. D. did not elaborate on the Veteran's PTSD symptoms which supposedly rendered him unemployable, nor did he provide any kind of rationale for his opinion.  Moreover, Dr. D.'s opinion is contradicted by the Veteran's multiple statements to treatment providers and VA examiners, as noted above, that he was not unemployable due to his PTSD symptoms, but rather as a result of various physical problems.  Therefore, Dr. D.'s letters do not warrant a disability rating in excess of 50 percent.  

In November 2006, the Veteran reported that he continued to have trouble sleeping and a short temper, although he no longer experienced waking with cold sweats.  He stated that work (presumably the mobile home park) was going okay, and that his social/relationship issues were also okay.  He denied suicidal ideation.  The VA clinician observed that he was polite, cooperative, sincere, candid, had a constricted affect, was linear, insight was spotty, judgment was good, that he had good grooming and hygiene, and very good rapport - all findings weighing against assignment of a disability rating in excess of 50 percent.  Indeed, these findings do not even support the currently assigned 50 percent disability rating.  

In November 2007, the Veteran reported that had had good and bad days in terms of his mood.  Overall, he rated his mood as a five on a scale of one to ten, where one is best and ten is worst.  He said he was getting four to five hours of interrupted, sustained sleep per night, with two to three nightmares per week.  He continued to walk on a treadmill daily.  The VA clinician observed that the Veteran was casually attired and hygiene was good.  The Veteran was fully oriented with a euthymic affect, normal range, and congruent mood.  He denied hallucinations, delusions, or paranoia.  Associations were organized, coherent, sequential to questions asked, linear, and goal-directed.  Insight and judgment were good.  He denied any suicidality as to formed intent, identified method, selected means, or stated timeline.  The VA clinician further noted that the Veteran looked better than he reported, in that he was more active physically and animated during the current session.  His medications were reported to be effective in addressing his mood and energy issues.  The clinician assigned a GAF score of 55.  

The findings of the VA clinician in November 2007 do not support a disability rating higher than 50 percent for PTSD.  Indeed, the symptoms described by the VA clinician are not even severe enough to support the currently assigned 50 percent evaluation.  The primary PTSD symptoms reported by the Veteran at this visit appear to be depressed mood and sleep impairment, which are criteria listed in the 30 percent disability rating category, and do not support a level of occupational and social impairment that more nearly approximates a disability rating in excess of 50 percent.    

In June 2008, a VA clinician conducted a brief mood survey, during which the Veteran characterized his depression as moderate in severity, suicidal issues were absent, anxiety was moderate, panic was mild, and anger was moderate.  Currently, the Veteran stated that he felt calm and happy, and that, overall, he was feeling stable and less depressed or anxious.  His energy was much improved and more available throughout the day.  He reported continuing nightmares two times weekly.  The VA clinician observed that he was alert and fully oriented, casually attired, and hygiene was attentive.  The Veteran was euthymic and animated, had normal range, and his mood was congruent.  Thought was organized and goal-directed.  Insight and judgment were good.  The VA clinician opined that he was sufficiently stabilized to return to his primary care provider for continuing care, and assigned a GAF score of 60.   

Again, the June 2008 findings of the VA clinician do not support a disability rating in excess of 50 percent.  The PTSD symptoms reported by the Veteran - depressed mood, mild panic, anger without violent episodes, and sleep impairment - are not shown to cause social and occupational impairment to a degree that more nearly approximates a 70 percent disability rating.  Indeed, the severity of the Veteran's PTSD symptoms as described in this note does not even support his current rating.

In February 2009, the Veteran's treating psychologist since March 2006, Dr. C., wrote a letter in which he detailed the Veteran's PTSD symptoms.  The doctor stated that the Veteran had symptoms including intrusive thoughts, distressing sleep, efforts to avoid thoughts, feelings, or conversations associated with military trauma, efforts to avoid places, activities, or people that arouse recollections of military trauma, markedly diminished interest in significant activities, feeling of detachment from others, restricted range of emotion, difficulty falling asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  Further, Dr. C. stated that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood.  In addition, Dr. C. noted that the Veteran experienced homicidal ideation, intermittently illogical speech, impaired impulse control, neglect of personal appearance and hygiene, unprovoked irritability, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

In July 2009, Dr. C. wrote another letter in which he reiterated that the Veteran experienced occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood.  The doctor elaborated that the Veteran continued to present with transient homicidal and suicidal ideation, intermittently illogical speech, impaired impulse control, neglect of personal appearance and hygiene, unprovoked irritability, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Recently, Dr. C. noted that the Veteran had become depressed, evidenced by a sense of hopelessness, worthlessness, low energy, and fatigue, weight gain, increased suicidal ideation and sadness, depressed mood, and chronic irritability.  

Dr. C. wrote a letter in March 2013 in which he stated the Veteran's baseline score of 62 on the PTSD Checklist denoted a severe case of PTSD.  Dr. C. further stated that the Veteran's PTSD symptoms - which included homicidal and suicidal ideation, intermittently illogical speech, impaired impulse control, neglect of personal appearance and hygiene, unprovoked irritability, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships - resulted in social impairment and created deficiencies in most areas.

It does not appear that Dr. C. described the Veteran's symptoms as reported by the Veteran.  Rather, Dr. C. merely listed the symptoms described in the VA regulations pertaining to rating mental disorders.  Such a list does not provide any insight into the severity or frequency of such symptoms, and, essentially, constitutes a conclusion without much support.  Moreover, Dr. C.'s list of symptoms as provided in his three letters is inconsistent with the symptoms reported by the Veteran himself at his VA treatment visits and VA examinations.  

For example, the Veteran never reported homicidal ideation at any of his VA visits, consistently had normal speech, had irritability but no episodes of violence or impaired impulse control, had good hygiene, and maintained close relationships with his wife and stepchildren.  Thus, Dr. C.'s conclusions are inconsistent with the other 
evidence of record, and do not warrant a higher disability rating.  Simply stated, the Veteran himself has provided evidence that place Dr. C.'s "medical opinion" into serious question.   

The Veteran was afforded another VA examination in April 2009.  He mentioned to the VA examiner that he was also seeking entitlement to a total rating based on individual unemployability, which the Veteran said was due to a cardiac issue and not mental health issues, providing probative evidence against his claim that he cannot work due to his PTSD.  The Veteran reported that his relationship with his wife of 33 years was not good, as she did not leave him alone.  He also stated that his relationship with his stepson, previously reported as being close, was not good.  He stated he had two friends.  With regard to leisure activities, he stated he recently purchased a camera and planned on taking pictures of wildlife and sceneries.  

The April 2009 VA examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed, speech was rapid but coherent, he was cooperative and friendly, affect was full, mood was anxious and expansive, attention was intact, he was fully oriented, thought process was rambling with an overabundance of ideas, thought content was preoccupied with one or two topics, there were no delusions, judgment and insight were intact, there were no hallucinations, and no inappropriate behaviors.  With regard to ritualistic behavior, the Veteran reported that he washed his car almost daily, even if it was not dirty.  He also reported panic attacks, during which he had a full sweat and his heart beat fast, that occurred two times per week.  He denied homicidal and suicidal thoughts.  His impulse control was fair.  He reported episodes of violence, although the most recent appeared to be years in the past.  Remote, recent, and immediate memory were moderately impaired.  The VA examiner assessed a GAF score of 60, reflecting moderate symptoms, over the past two years.  Compared to his last VA examination, the VA examiner stated the Veteran's PTSD remained stable and moderate in severity.  Moreover, the VA examiner opined that the Veteran was not unemployable due to his PTSD symptoms; rather, the Veteran reported he was not able to work at age 70 due to his non-service-connected heart condition. 

The April 2009 VA examination report does not warrant a finding of a disability rating in excess of 50 percent.  While the Veteran reported panic attacks, they were not near-continuous so as to affect his ability to function independently, appropriately, or effectively.  Moreover, his ritualistic behavior (obsessional rituals) did not appear to interfere with routine activities.  His remaining symptoms of mood disturbances and memory impairment are contemplated by the currently assigned 50 percent disability rating.  Overall, his symptoms remained moderate in severity, which is reflected by the current rating.  

The Veteran was afforded another VA examination in April 2010.  He reported that he was very close to his stepdaughter, but that he had limited friendships.  Specifically, he stated that he knew a lot of people but had only two friends.  When asked about leisure activities, he stated that he was involved in photography.  He reported violence in the remote past.  Currently, he stated he had suicidal ideation every day, but would not harm himself because of his stepdaughter.  

The April 2010 VA examiner observed that the Veteran was clean and neatly groomed.  His speech was clear and coherent, and he was cooperative and friendly.  His affect was full.  His mood was good but also depressed.  The Veteran was fully oriented, and, with regard to thought processes, he had an overabundance of ideas and was preoccupied with one or two topics.  He had no delusions , and judgment and insight were intact.  He reported ongoing sleep problems and stated he experienced nightmares one or two times per week.  He reported visual and olfactory hallucinations.  He did not have any inappropriate behavior.  With regard to ritualistic behavior, he stated he checked and locked his garage door with bolts, and checked all of his locks two or three times per night.  He reported panic attacks one or two times per week.  Impulse control was fair, and there were no current episodes of violence.  There were no problems with activities of daily living.  Memory was moderately impaired, although the VA examiner noted that age was a contributing factor to memory impairment.  The VA examiner assessed moderate PTSD, and stated that the Veteran's GAF score remained in the 55 to 60 range.  Moreover, his PTSD was the same as it was at the April 2009 VA examination, and it was less likely than not that his PTSD symptoms had increased.  Finally, the VA examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

The April 2010 VA examination does not warrant an increased disability rating for PTSD.  While the Veteran reported daily suicidal ideation (a contrast to most other visits and examinations at which he denied any suicidal ideation), this single symptom in the 70 percent rating category does not warrant an increased rating.  The remainder of his PTSD symptoms along with his GAF score remained at the same level of severity as in 2009.  Moreover, the 2010 VA examiner specifically concluded that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  Thus, even with the report of suicidal ideation, the level of occupational and social functioning does not more nearly approximate the next higher disability rating category.   

In this regard, it is important for the Veteran to understand that a 50 percent evaluation will cause him significant problems, including many of the problems he and his representative have indicated should provide the basis to award the 70 percent evaluation.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness, and will cause the Veteran problems.  If the Veteran did not have any problems associated with his PTSD, there would be no basis for a compensable evaluation, let alone a 50 percent evaluation for PTSD, which is not always supported by the medical evidence cited above, for reasons cited above.  In fact, at some points, the medical evidence would tend to support a 30 percent evaluation, or lower. 

In any event, for the reasons stated above, the Board finds that the evidence does not support an initial rating in excess of 50 percent for any part of the rating period on appeal.  Review of the evidence shows that throughout the rating period on appeal, the Veteran's PTSD maintained a level of severity adequately represented by the 50 disability percent rating, at best.  Specifically, the evidence did not show that the Veteran's symptoms caused deficiencies in most areas.  He maintained his appearance, ability to function independently, and ability to maintain his finances.  He engaged in some social interaction with two friends and family members, and engaged in recreational hobbies, including photography.  Although regular suicidal ideation was reported on one occasion, the whole of the evidence suggests that it was largely absent.  His speech, thought processes, and concentration were not severely impaired.  The GAF scores in the range of 51 to 60 reflect moderate symptoms which are commensurate with the currently assigned 50 percent disability rating.  

In this regard, it is again important for the Veteran to understand that a 50 percent evaluation indicates a significant impact on the Veteran's social life.  Such a disability evaluation by VA recognizes the Veteran's problems with maintaining and initiating relationships with others, indicating generally a one-half reduction in the Veteran's ability to function socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for a higher initial disability rating for PTSD in excess of 50 percent have not been met for any part of the rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Bilateral Hearing Loss Initial Disability Rating Analysis

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected bilateral hearing loss disability, which was evaluated as 10 percent disabling from June 27, 2006 to October 15, 2008, and as 30 percent disabling from October 16, 2008, forward.  Specifically, he avers that he is entitled to a higher rating based on his speech recognition scores and the 2010 VA examiner's conclusion that his hearing loss would have a profoundly negative effect on his quality of life and daily activities.    

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against the Veteran's appeal for an initial disability rating in excess of 10 percent for the period prior to October 16, 2008.  For the rating period prior to October 16, 2008, audiometric testing has revealed, at worst, an average puretone threshold of 60 and 96 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 88 and 36 percent speech recognition in the left ear.  For the rating period prior to October 16, 2008, the service-connected hearing loss disability manifested, at worst, Level II hearing acuity in the right ear, and Level X hearing acuity in the left ear, which results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a June 2006 audiogram, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 35, 30, 55, 75, and 70 decibels, respectively, in the right ear, with an average puretone threshold of 58 decibels.  Puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz were 60, 70, 75, 95, and 105 decibels, respectively, in the left ear, with an average puretone threshold of 86 decibels.  Unfortunately, speech recognition scores were not included in the report, so an accurate level of hearing loss disability under VA regulations cannot be calculated using this audiogram.    

The evidence also includes an April 2007 VA audiological examination report, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 25, 30, 60, 75, and 75 decibels, respectively, in the right ear, with an average puretone threshold of 60 decibels.  The speech recognition score for the right ear was 96 percent.  Puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz were 60, 70, 75, 95, and 110 decibels, respectively, in the left ear, with an average puretone threshold of 88 decibels.  The speech recognition score for the left ear was 36 percent.  

Using Table VI, applying the results from the April 2007 VA audiological examination, the hearing impairment is Level II in the right ear.  Although the results for the left ear constitute an exceptional pattern of hearing loss under 38 C.F.R. § 4.86, application of Table VI results in a higher numeric designation of hearing impairment due to the low speech recognition percentage.  Specifically, applying the results from the audiogram using Table VI, the hearing impairment is Level X in the left ear.  This results in a 10 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

Another audiogram was conducted in August 2008, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 45, 50, 65, 80, and 85 decibels, respectively, in the right ear, with an average puretone threshold of 70 decibels.  Puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz were 65, 75, 75, 95, and 115 decibels, respectively, in the left ear, with an average puretone threshold of 90 decibels.  Unfortunately, again, speech recognition scores were not included in the report, so an accurate level of hearing loss disability under VA regulations cannot be calculated using this audiogram.    

The 2007 VA audiology examination report of record shows that for the entire rating period on appeal the Veteran has, at worst, Level II hearing acuity in the right ear and Level X hearing acuity in the left ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher disability rating in excess of 10 percent for bilateral hearing loss for the period prior to October 16, 2008. 

Next, the Board has reviewed the evidence pertaining to the period on appeal from October 16, 2008, forward, to determine whether a disability rating in excess of 30 percent is warranted for bilateral hearing loss.  

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against the Veteran's appeal for a disability rating in excess of 30 percent for the period from October 16, 2008, forward.  For the rating period from October 16, 2008, audiometric testing has revealed, at worst, an average puretone threshold of 70 and 82 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 95 and 16 percent speech recognition in the left ear.  For the rating period from October 16, 2008, the service-connected hearing loss disability manifested, at worst, Level IV hearing acuity in the right ear, and Level XI hearing acuity in the left ear, which results in a 30 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes an October 2008 VA audiological examination report, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 40, 45, 70, 80, and 85 decibels, respectively, in the right ear, with an average puretone threshold of 70 decibels.  The speech recognition score for the right ear was 82 percent.  Puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz were 85, 90, 90, 95, and 105 decibels, respectively, in the left ear, with an average puretone threshold of 95 decibels.  The speech recognition score for the left ear was 16 percent.  

Using Table VI, applying the results from the October 2008 VA audiological examination, the hearing impairment is Level IV in the right ear.  Although the results for the left ear constitute an exceptional pattern of hearing loss under 38 C.F.R. § 4.86, application of Table VI results in a higher numeric designation of hearing impairment due to the low speech recognition percentage.  Specifically, applying the results from the audiogram using Table VI, the hearing impairment is Level XI in the left ear.  This results in a 30 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

The evidence also includes an April 2009 VA audiological examination report, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 60, 65, 80, 95, and 105 decibels, respectively, in the right ear, with an average puretone threshold of 86 decibels.  The speech recognition score for the right ear was 84 percent.  Puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz were 95, 90, 105, 110+, and 110+ decibels, respectively, in the left ear, with an average puretone threshold of 104 decibels.  The speech recognition score for the left ear was 52 percent.  

The results of the April 2009 audiogram for the right ear constitute an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  Applying Table VIA, the hearing impairment is Level VIII in the right ear.  Application of Table VIA to the left ear results in a hearing impairment of Level X in the left ear.  This results in a 60 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

The April 2009 VA examiner noted that the Veteran's auditory responses were inconsistent and that speech reception thresholds were better than puretone averages in both ears.  Moreover, the VA examiner opined that the Veteran was exaggerating his hearing ability and hearing thresholds were believed to be better than indicated.  Because his speech reception thresholds were similar to those obtained at the April 2007 VA examination, it was believed there was no significant change in hearing acuity in the last two years.  Finally, based on the 2007 VA examination results (since reliable hearing thresholds could not be obtained at the current examination), the VA examiner opined that the Veteran's hearing loss would not prevent him from performing the jobs he had in the past.   

Finally, the evidence includes an April 2010 VA audiological examination report, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 30, 40, 60, 75, and 80 decibels, respectively, in the right ear, with an average puretone threshold of 64 decibels.  The speech recognition score for the right ear was 84 percent.  Puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz were 80, 75, 70, 85, and 105 decibels, respectively, in the left ear, with an average puretone threshold of 84 decibels.  The speech recognition score for the left ear was 24 percent.  

Using Table VI, applying the results from the April 2010 VA audiological examination, the hearing impairment is Level III in the right ear.  Although the results for the left ear constitute an exceptional pattern of hearing loss under 38 C.F.R. § 4.86, application of Table VI results in a higher numeric designation of hearing impairment due to the low speech recognition percentage.  Specifically, applying the results from the audiogram using Table VI, the hearing impairment is Level XI in the left ear.  This results in a 20 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

The April 2010 VA examiner commented that there appeared to be a slight loss of hearing acuity in the low frequencies for the left ear as compared to the 2007 VA examination results.  The thresholds from the 2010 audiogram were more consistent with the 2007 results with the exception of the slight decrease of acuity in the left ear.  Speech discrimination in the left ear had decreased dramatically.  The 2010 VA examiner opined that, due to the imbalance in hearing levels between the right and left ears, localization and speech discrimination in the presence of any competing noise would be difficult, and these difficulties would have a profoundly negative effect on quality of life and daily activities around social engagement and interaction.  

The Board acknowledges that the results from the April 2009 VA examination appear to support a finding of a rating in excess of 30 percent.  However, the 2009 VA examiner noted inconsistent auditory responses, and similar speech reception scores to those found in 2007, suggesting exaggeration on the Veteran's part.  In sum, the 2009 VA examiner found that the audiogram results were unreliable.  Therefore, the 2009 VA examination audiogram results cannot be used to justify a rating in excess of 30 percent, especially in light of the 2010 VA examination audiogram results, which do not even demonstrate the minimum criteria for the currently assigned 30 percent disability rating for hearing loss.  Thus, the weight of the evidence is against a grant of a disability rating in excess of 30 percent for bilateral hearing loss for the rating period from October 16, 2008, forward.  

The Board acknowledges the Veteran's contentions that his hearing is worse than is reflected by the audiogram results, as well as the 2010 VA examiner's opinion regarding the impact of the Veteran's hearing loss on his daily life.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the claim for a higher initial rating for bilateral hearing loss, evaluated as 10 percent disabling prior to October 16, 2008, and as 30 percent disabling from October 16, 2008, forward, must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against higher disability ratings for the entire rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for PTSD or bilateral hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's PTSD manifested depressed mood, disturbances of motivation and mood, hypervigilance, irritability, panic attacks more than once a week, memory impairment, social isolation, nightmares, and difficulty establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

Next, the Veteran's bilateral hearing loss disability has manifested in difficulty hearing the television and conversation.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes an inability to understand certain words in conversation.  In this case, comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of the hearing loss disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, although the April 2007 and October 2008 VA examiners did not address the functional effects of the Veteran's hearing loss disability, the other evidence of record, which includes the April 2009 and April 2010 VA examinations and statements from the Veteran, has provided sufficient information regarding the functional effects of his hearing loss so as to render any defect in the VA examination nonprejudicial.  Moreover, the audiogram results from the April 2009 and October 2008 VA examinations do not approach the criteria for the next higher 20 and 40 percent evaluations, respectively; thus, any additional functional disability is compensated by the currently assigned rating.      

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2012) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  Based on the foregoing information, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with PTSD and bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities, particularly his PTSD.  He worked as a salesperson at Goodwill beginning in 1995, and retired in 2004.      

In this case, service connection has been established for PTSD, evaluated as 50 percent disabling from August 16, 2005; bilateral hearing loss, evaluated as 10 percent disabling from June 27, 2006, and as 30 percent disabling from October 16, 2008; cold injury residuals to the right foot, evaluated as 20 percent disabling from September 17, 2009; cold injury residuals to the left foot, evaluated as 20 percent disabling from September 17, 2009; and tinnitus, evaluated as 10 percent disabling from June 27, 2006.  

The Veteran has a combined disability rating of 70 percent from October 16, 2008 (prior to the filing of his TDIU claim), and a combined disability rating of 80 percent from September 17, 2009.  Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  38 C.F.R. § 4.16(a).

After a review of all the evidence, while it is very difficult to address this case without consideration of the Veteran's age, but in giving the Veteran all benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities, standing alone.  The evidence in favor of the Veteran's claim for TDIU includes the statements of the Veteran, as well as multiple favorable opinions from the Veteran's private treatment providers.  

In an April 2006 letter, the Veteran's private primary care physician, Dr. D., wrote that the Veteran was completely and permanently disabled from all occupations due to a combination of severe heart disease and debilitating psychiatric issues.  In a December 2008 letter, Dr. D. reiterated his opinion that the Veteran was unemployable due to debilitating psychiatric issues alone.  

In an April 2006 letter, the Veteran's former supervisor at Goodwill from 2000 to 2004 wrote that she noticed a significant change in his psychiatric status while he was employed there.  Specifically, she first noticed a subtle change in his attitude and in the way he treated others, and that he seemed distraught at times.  Then, she noticed a lack of interest in his job performance, and she received more and more complaints from his customers and occasionally from fellow employees.  When she tried to speak with him about it, he became very defensive.  Further, he seemed less willing to do his job, and the slightest thing made him angry.  He would argue with his supervisor, and then, a short time later, speak to her as if nothing had happened.  In the few months prior to his retirement in 2004, the Veteran's health deteriorated, and the doctor recommended that he retire for health reasons.  His supervisor stated that, in addition to retirement being in the Veteran's best interests, she felt that it was in her best interests that he leave as well.  

Next, it appears that the Veteran sent a typed statement to all of his private physicians that states that he can no longer work due to his service-connected disabilities alone.  However, none of these statements are signed by any of the physicians.  However, several of the physicians attached statements that include favorable opinions.  Such efforts only provided evidence against this claim.

In a statement received in April 2013, Dr. T., who treated the Veteran for depression and anxiety beginning in May 2011, wrote that the Veteran had anxiety when he heard loud noises or smells that reminded him of when he was in active service.  Moreover, Dr. T. opined that the Veteran was not capable of gainful employment.  

Next, a therapist wrote that the Veteran had a long history of PTSD and other medical problems which were related to service, and opined that the Veteran was not capable of gainful employment.  

Finally, Dr. T., a cardiologist, who indicated he reviewed the Veteran's medical records, opined that the Veteran was not capable of gainful employment. 

Next, in an April 2010 VA audiological examination report, the VA examiner opined that the imbalance in hearing levels between the right and left ears would make localization difficult if not impossible, and that this, in turn, would make speech discrimination in the presence of any competing noise also very difficult.  These difficulties, according to the VA examiner, would have a profoundly negative effect on quality of life and daily activities around social engagement and interaction.  The examiner noted that the Veteran's hearing aids were of very little help to him, and that he was a candidate for a cochlear implant.  

This last point is very important:  Simply stated, we have a Veteran with a severe hearing problem and PTSD, along with some other service connected disabilities that only make his situation worse.  As a whole, even if the Board does not consider the Veteran's age or nonservice connected disabilities, the Board finds it unlikely that the Veteran could find work in even a limited work environment. 

The evidence weighing against the Veteran's claim for a TDIU includes a VA Form 21-4192 completed by the Veteran's former employer that indicates that the Veteran began working at Goodwill in 1994, and retired in July 2004.  The form further indicates that the Veteran retired due to health reasons, and that he had not lost any time from work in the previous twelve months due to disability.

In addition, the Veteran was afforded additional VA examinations in April 2009.  One VA examiner opined that the Veteran was not unemployable due to his PTSD, as he reported that he was not able to work at age 70 due to his non-service-connected heart condition.  The other VA examiner, basing his opinion on audiological examination results from 2007 as current results were unreliable, opined that the Veteran's hearing loss would not prevent him from performing the jobs he had in the past.  The VA examiner added that the Veteran should be able to communicate effectively with a hearing aid in the right ear since he hears well once speech is loud enough.  However, it was noted that he would have difficulty hearing in background noise or if not looking directly at the speaker.  His optimum listening environment would be face to face in quiet with his hearing aids.     

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.  Although the 2009 VA examiners opined that the Veteran was not unemployable due to his service-connected PTSD and hearing loss, neither of the examiners addressed the impact of all of the Veteran's service-connected disabilities together on his ability to obtain and maintain gainful employment.  In addition, the April 2009 VA audiological examiner based his opinion on 2007 hearing evaluation results, when the Veteran was rated at a lower disability rating for his service-connected hearing loss.  As noted above, his hearing loss has worsened since 2007 and is reflected by a higher disability rating.  Further, the April 2009 VA examiners' opinions were written prior to the grant of service connection for residuals of cold injuries to the bilateral feet.  Finally, the Veteran has two significant service-connected disabilities - PTSD and bilateral hearing loss - which are shown to have significant occupational and social impact (in particular the hearing loss, as noted by the 2010 VA examiner above).  

The Board acknowledges that several VA examiners noted that the Veteran owned a mobile home park and checked on it once per week.  However, the Board finds that this does not constitute substantially gainful employment such that a TDIU is not warranted.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Because the current appeal as to the disability ratings for PTSD and hearing loss arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD and bilateral hearing loss, no additional notice is required.  The Federal Circuit and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In addition, given the full grant of benefits sought on appeal as to the TDIU issue, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA as to that issue is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the new and material and service connection issues, in timely September 2006 and November 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letters explained the basis for the previous denials of the malaria and diabetes mellitus claims and advised the Veteran that new and material evidence would be necessary to reopen those claims.  The letters also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA opinions, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his PTSD and hearing loss disability.  VA provided the Veteran with examinations in April 2007, October 2008, April 2009, and April 2010.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded adequate examinations on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for peripheral neuropathy and retinopathy; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for retinopathy or peripheral neuropathy.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to retinopathy or peripheral neuropathy in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no unremitting symptoms of retinopathy or peripheral neuropathy in service and no unremitting symptoms of retinopathy or peripheral neuropathy since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for retinopathy or peripheral neuropathy.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's retinopathy and peripheral neuropathy would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's retinopathy and peripheral neuropathy and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the retinopathy or peripheral neuropathy claims.  See 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for malaria is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for diabetes mellitus is denied.

Service connection for retinopathy is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities is denied.  

An initial disability evaluation in excess of 50 percent for PTSD is denied for the entire initial rating period on appeal.  

A higher initial disability rating for bilateral hearing loss, evaluated as 10 percent disabling from June 27, 2006 to October 15, 2008, and as 30 percent disabling from October 16, 2008, forward, is denied for the entire initial rating period on appeal.  

TDIU is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


